Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “notch” requires antecedent basis in the specification, Applicant is referencing part 17 which is called an “annular groove” in the disclosure, no reference to a notch is present.
Upon further review of the specification it is further noted that the summary of the invention references two annular grooves (relative to claim 6) but the detailed description calls these “two circumferential slots”.  Terminology should be consistent throughout the full disclosure and thus paragraphs 0046 and 0053 which reference slots 15, 16 should be - -annular grooves- - 
Claim Objections
Claims 1, 2-4 and 10-18 are objected to because of the following informalities:  
Claim 1, lines 6, 7, 9 and “-type” should be removed as the same parts are later referenced without using “-type” removing the term from these lines makes the terms consistent throughout.
Claims 10, 13, 14 and 16 should also be amended to remove “-type”.
Claims 2-4 and 10 were previously objected to, along with claim 1, for also including the “first” and “second” relative to the materials.  Applicant has only amended claim 1.  To further clarify the changes need claim 2, “first” should be changed to - -metal- -, claims 3 and 4 “second” should be removed, and claim 10 should include the 
New claims 11-18 should be amended to remove “first” and “second” as well.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5 it is unclear how the pierced portion can comprise a face with a slot for the contact portion when claim 1 as amended now requires “the pierced portion of the squirrel cage being axially spaced from the contact portion”.  If the pierced portion is spaced from the contact portion how does it have a slot for the contact portion?  It also appears that this is attempting to claim how the squirrel cage and contact portion are connected however this has been incorporated into claim 1, it is suggested that claim 5 be canceled since when properly fixed it would appear that it would be merely reciting what is already required by claim 1.
Claim 1 as amended has been limited in a manner so that only the outer ring of the bearing can be considered the contact portion and the pierced portion is axially spaced form this outer ring as stated in the last line, and thus the pierced portion cannot be the part that axially overlaps with the contact portion.  It is this combination of changes to claim 1 that is causing the confusion with the dependent claims 5 and 6.
Regarding claim 13, there is a lack of antecedent basis for “all of the structure of the bearing” and “the inner ring” in lines 7-8.  It is further unclear what “all of the structure of the bearing” would be inclusive of, in other words the claim is starting that there is more structure but is not stating what the structure is.  Without stating what “all of the structure” is the scope of the claim is unclear and is omitting essential structural elements as it needs to be known from the claim what is “all of the structure” that is not axially overlapping.  Is this requiring the pierced portion and the fastening collar or not?  Since the metes and bounds of what “all of the structure” is a patentability determination in light of prior art cannot be made at this time.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 8 and 9 are requiring a recess on the outer surface of the contact portion and the squirrel cage being fitted into the recess, this is how the “notch” added to claim 1 is referenced in the disclosure.  The notch and the recess appear to be one in the same in claim 8 and this is further supported by claim 9 which later states “annular groove” which is 17 in the drawings which is also the notch.  It is suggested that claim 8 be canceled and claim 9 be amended to depend from claim 1 and state that the notch is an annular groove.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-4, 7, 10-12 and 16-18 are allowed pending correction for the objections noted above.
Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656